Citation Nr: 0716880	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of L5 and S1, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1996 to 
December 1998.  He has additional unverified service from 
August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted his substantive appeal in this case in 
January 2004.  He indicated that he wanted a Travel Board 
hearing on his VA Form 9.  No action was taken on his request 
at that time.

The RO wrote to the veteran in April 2007.  He was informed 
that his name was being placed on the list of those claimants 
desiring a Travel Board hearing.  Unfortunately, the claims 
folder was transferred to the Board instead of being retained 
for the scheduling of a hearing.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He and his representative should 
be given an opportunity to prepare for 
the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



